Citation Nr: 0712609	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-43 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected pilonidal cyst, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to May 1950. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  
 
Procedural history

In the June 2003 rating decision, service connection was 
granted for a pilonidal cyst; a 10 percent disability rating 
was assigned, effective September 30, 2002.  Service 
connection was denied for hearing loss and residuals of a 
back injury.  
The veteran perfected an appeal.

In July 2005, the veteran withdrew a request for a hearing at 
the RO before a Decision Review Officer, and in January 2007 
he withdrew a request for a hearing at the RO before a 
Veterans Law Judge.  

In April 2007, the Board advanced the veteran's case on its 
docket on the basis of his advanced age.  See 38 C.F.R. § 
20.900(c) (2006).

Remanded issue

The issue of service connection for residuals of a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's service-connected pilonidal cyst is manifested by 
chronic clear light drainage which requires the use of pad to 
prevent soiling of outer garments.  

2.  The competent medical evidence of record does not support 
a finding that the veteran currently has a hearing loss 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's pilonidal cyst have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7828 (2006). 

2.  Hearing loss was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for pilonidal cyst 
and service connection for hearing loss.  As explained below, 
the remaining issue on appeal, service connection for 
residuals of a back injury, is being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
in a letter sent in November 2002, which was specifically 
intended to address the requirements of the VCAA.  
The VCAA letter informed the veteran of the evidence 
necessary to establish service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims of service connection for 
pilonidal cyst and hearing loss.

As for the evidence to be provided by the veteran, VA 
provided the veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disabilities.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claims for service connection for pilonidal cyst and hearing 
loss.

In the VCAA letter, the veteran was advised that VA will make 
reasonable efforts to help him get evidence necessary to 
support his claims and that VA would try to help the veteran 
get such things as medical records, employment records, or 
records from other Federal agencies.

In the VCAA letter, the RO specifically told the veteran to 
submit any additional evidence that he though would support 
his claims.  This request is open ended.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in June 2003, 
after the November 2002 VCAA letter.  Therefore, the timing 
of the VCAA notice is not at issue.

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As for the 
increased rating claim, elements (2) and (3) are not at issue 
as to the claim because service connection has already been 
granted for a pilonidal cyst.  Failing to provide notice as 
to elements (4) and (5) prior to the adjudication of the 
claim of service connection is a notice deficiency.  However, 
since the claim was granted, the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication and that only then would the Secretary of VA 
have the burden of demonstrating no prejudice.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  The 
veteran has not demonstrated how the notification error 
affected the essential fairness of the adjudication.  In 
fact, the veteran has not alleged any prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].  

Moreover, the Board notes that the veteran's request for an 
advance on the Board's docket clearly indicates a desire on 
his part that his claims be expeditiously dealt with by the 
Board.  

In any event, because the Board concludes below that the 
preponderance of the evidence is against the claim of an 
increased rating for pilonidal cyst, any question as to the 
appropriate effective date to be assigned is rendered moot.

 As for the claim of service connection for hearing loss, 
this claim was denied based on elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements. 

The RO has not addressed elements (4) and (5), disability 
rating and effective date, with regard to the claim of 
service connection for hearing loss.  However, because the 
Board concludes below that the preponderance of the evidence 
is against the claim of service connection for hearing loss, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes some service medical records 
and VA and private medical records, which will be described 
below.

The record documents VA's attempts to obtain the veteran's 
service medical records.  It is apparent that the complete 
set of records have been lost, and appear to have been 
destroyed in a fire at the NPRC in July 1973.  Review of the 
veteran's claims file reveals an unsuccessful attempt by VA 
to locate those records in 2003.  This attempt indicated that 
the whereabouts of the missing records can reasonably be 
ascertained.  The veteran himself submitted copies of the 
limited service medical records in his possession.  It is 
clear that any additional efforts to obtain the veteran's 
service medical records would be fruitless.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

In any event, as explained below, the outcome of this appeal 
as to the issue of service connection for hearing loss rests 
not on what occurred in service but rather the current 
existence, or more correctly lack thereof, of a hearing loss 
disability.  Similarly, the outcome of this appeal as to the 
issue of an increased rating for pilonidal cyst rests not on 
what occurred in service but rather the current level of 
disability.  Thus, the loss of service medical records, 
although regrettable, is not crucial to the outcome of either 
issue being decided by the Board.

The Board observes that the veteran had not accorded a VA 
compensation and pension examination with regard to his claim 
for an increased rating for pilonidal cyst.  However, for 
reasons explained immediately below, such an examination is 
not necessary.

The veteran's pilonidal cyst was evaluated in November 2002 
and January 2003 as part of VA treatment.  Provided that it 
is otherwise adequate for rating purposes, any hospital 
report, or any examination report, from any government or 
private institution may be accepted for rating a claim 
without further examination.   38 C.F.R. § 3.262 (2006).  
Neither the veteran nor his representative has requested a VA 
compensation and pension examination.  The Board finds that 
the physical examinations in November 2002 and January 2003 
are adequate for rating the pilonidal cyst.  

With regard to the claim for service connection for a hearing 
loss disability because the evidence does not show a current 
hearing loss disability, an examination or nexus opinion is 
not necessary to reach a decision on that claim.

As will be discussed below, the veteran's claim of 
entitlement to residuals of a back injury is being remanded 
for a medical nexus opinion.  The Board is doing so because, 
unlike the hearing loss disability issue, there is in fact 
evidence of a current disability which triggers the duty to 
obtain a nexus opinion.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  As discussed in the Introduction section of this 
decision, he withdrew his requests for Decision Review 
Officer and Board hearings.

Accordingly, the Board will proceed to a decision on the 
merits on the issues of an increased rating for pilonidal 
cyst and service connection for hearing loss.

1.  Entitlement to an increased disability rating for 
pilonidal cyst, currently rated as 10 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Pilonidal cyst is not listed in the VA Rating Schedule.  The 
RO determined that the most closely analogous diagnostic 
codes are Diagnostic Code 7819 [new growths, benign, skin] 
and Diagnostic Code 7806 [dermatitis or eczema].  See 38 
C.F.R. 
§ 4.20 (2006) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous]

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the RO rated the veteran's service-connected 
pilonidal cyst under Diagnostic Codes 7819-7806, as analogous 
to a benign skin neoplasm and dermatitis or eczema.  After 
careful review of the record, the Board concludes that these 
diagnostic codes are not the most appropriate, given the 
character of the veteran's disability, which is akin neither 
to a skin neoplasm or to eczema.  

The pilonidal cyst is manifested by an open sore that drains 
clear fluid.  Diagnostic Code 7828 pertains to acne, to 
include pus-filled cysts.  The Board finds that the pilonidal 
cyst is more appropriately rated as analogous to acne under 
Diagnostic 7828.  In the September 2006 SOC, the RO 
considered the veteran's claim under Diagnostic Code 7828.  
Therefore, the veteran is not prejudiced by the Board's 
consideration of this diagnostic code.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Analysis

Schedular rating

Diagnostic Code 7828 applies to rating acne.  Superficial 
acne (comedones), papules, pustules, superficial cysts) of 
any extent is rated as noncompensable.  
Deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face and neck, is rated as 10 percent 
disabling.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face and neck is 
rated as 30 percent disabling.  Acne can also be rated as 
scars, depending on the predominant disability.

The veteran's pilonidal cyst is currently rated 10 percent 
disabling.  The pilonidal cyst is located in the crack of the 
buttocks. Given the location of the pilonidal cyst, a rating 
in excess of 10 percent would not ordinarily be warranted 
under Diagnostic Code 7828.  

The physical examination in November 2002 reflects clear 
light drainage from the pilonidal cyst.  The veteran reported 
that he wore a pad to line his briefs at the area of the 
drainage as not to soil his pants.  The physical examination 
in January 2003 revealed the same findings.  The assessment 
in January 2003 was chronic cyst drainage that was stable.  
The veteran was referred to surgery as occasion required.  
The veteran has not submitted or otherwise identified any 
medical evidence showing more recent treatment for the 
pilonidal cyst.  

Put simply, the current manifestation of the pilonidal cyst 
is chronic clear light drainage which requires the use of pad 
to prevent soiling of outer garments.  The Board concludes 
that this manifestation is not akin to deep acne of such 
severity as to warrant a 30 percent disability rating.  The 
cyst affects only one location, and it is not noticeable.    

With respect to rating the pilonidal cyst as a scar, although 
the cyst is undoubtedly painful, at least when it is in an 
active stage, the veteran is already receiving a
10 percent rating, which is the maximum under Diagnostic Code 
7804 [painful scars].  Review of the medical records does not 
reveal that the veteran's pilonidal cyst is accompanied by 
any functional loss as to warrant a rating under Diagnostic 
Code 7805 [scars, other - rate on limitation of function of 
affected part].  None of the other scar codes is potentially 
applicable.  

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected pilonidal cyst has not changed appreciably 
since the veteran filed his claim.  There are no medical 
findings or other evidence which would allow for the 
assignment of a disability rating in excess of 10 percent at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a 10 disability 
rating was properly assigned for the entire period from the 
date of service connection, September 30, 2002.

Extraschedular evaluation

Neither the veteran nor his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

For reasons and bases expressed above, the Board concludes 
that an increased schedular rating is not warranted for the 
veteran's service-connected pilonidal cyst.





	(CONTINUED ON NEXT PAGE)


2.  Entitlement to service connection for hearing loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence does not demonstrate that the 
veteran currently has a hearing loss disability

To the extent that the veteran is himself asserting that he 
in fact does have a current diagnosis of a hearing loss 
disability, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra; Gilpin, supra.  In the absence of competent 
medical diagnosis of a hearing loss disability, service 
connection may not be granted.  

The veteran has had ample opportunity to submit competent 
medical evidence of a hearing loss disability, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
hearing loss fails on that basis alone.
In summary, in the absence of Hickson element (1) the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss.  
The benefit sought on appeal is accordingly denied.


ORDER

An increased disability rating for pilonidal cyst is denied.

Service connection for hearing loss is denied.


REMAND

3.  Entitlement to service connection for residuals of a back 
injury.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues on appeal must be remanded for further 
evidentiary development.

The limited service medical records reflect that the veteran 
suffered a back injury in May 1948.  There is competent 
medical evidence of a current disability, specifically 
degenerative disc disease of the lumbar spine.

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).
Under the circumstances here presented, the Board believes 
that a medical opinion is necessary.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA must arrange for the veteran's 
VA claims folder to be reviewed by a 
physician.  After review of all pertinent 
medical records, the physician should 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
current degenerative disc disease of the 
lumbar spine was caused by his military 
service, in particular the May 1948 
injury.  If the examiner deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


